Citation Nr: 0416808	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left plantar 
fasciitis, status post excision of neuroma and repaired left 
foot tendon (chronic acquired variously diagnosed left foot 
disorder claimed as a left ankle disorder) as secondary to 
service-connected residuals of a fracture of the right ankle.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel

INTRODUCTION

The appellant had active military service from June 1970 
until December 1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.  The RO, in pertinent 
part, denied entitlement to service connection for a chronic 
acquired variously diagnosed left foot disorder as secondary 
to service-connected residuals of a fracture of the right 
ankle, and continued the assignment of a 10 percent 
evaluation for service-connected right ankle disability.

The appellant requested a hearing before a Decision Review 
Officer at the RO; however, he subsequently withdrew such 
request.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that a chronic acquired variously diagnosed left 
foot disorder is chronically worsened by the service-
connected residuals of a fracture of the right ankle.

2.  Residuals of a fracture of the right angle are productive 
of disability compatible with marked impairment due to 
additional functional loss due to pain and other pathology.


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed left foot disorder 
is aggravated by the service-connected residuals of a 
fracture of the right ankle.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2003); Allen 
v. Brown, 7 Vet. App. 439 (1995).


2.  The criteria for an increased evaluation of 20 percent 
for residuals of a fracture of the right ankle have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claims for service connection 
and an increased rating.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



The August 2002 rating decision on appeal, the May 2003 
statement of the case (SOC), the October 2003 supplemental 
statement of the case (SSOC), and multiple supplemental 
correspondence, together have adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  

In specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letter dated in 
June 2002.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The Board additionally notes that the June 2002 VCAA notice 
letter also specifically addressed secondary service 
connection and an increased rating.  Therefore, the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the timing of the VCAA notification, the 
Board notes that the VCAA notification letter was provided to 
the appellant in June 2002, or prior to the initial 
adjudication of the appellant's claim in August 2002.  Recent 
case law suggests that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

The CAFC has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, 
private medical records, and the appellant's own contentions.  
Accordingly, VA has no outstanding duty to assist the 
appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his claim, 
and VA has obtained all evidence identified by the appellant.  
The Board finds that all indicated medical records have been 
obtained and the appellant has not referenced any outstanding 
records or information that he wanted VA to obtain.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim and/or when the 
evidence of record does not reflect the current state of the 
appellant's disability.  38 C.F.R. § 3.159(c)(4), 3.327(a) 
(2003); Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The appellant in this case was afforded several VA 
examinations with respect to his claims for secondary service 
connection and an increased rating.  Both VA and non-VA 
medical examinations address secondary service connection and 
the nature and extent of severity of the service-connected 
right ankle disability.  Therefore, the Board finds that 
additional VA examination is not necessary because there 
exists sufficient medical evidence to decide the appellant's 
claims.


Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).

As previously discussed, the July 2002 and September 2003 VA 
examiners diagnosed the appellant with left plantar 
fasciitis, status post excision of neuroma and repaired left 
foot tendon.  Therefore, the Board finds that the appellant 
has a current disability.

At this point, the Board is obligated to consider whether the 
appellant's left foot/ankle disability was either caused by 
or aggravated by his service-connected right ankle 
disability.  The Board has thoroughly reviewed all the 
evidence of record, including VA examination records, private 
medical records, service medical records, and the appellant's 
own contentions.  

However, the appellant's own contentions, July 2002 and 
September 2003 VA examination records, and private medical 
records dated in April 2003 are the only evidence that 
addresses the relationship between the appellant's current 
left foot/ankle disability and his service-connected right 
ankle disability.

The appellant contends in his April 2002 statement in support 
of claim (VA Form 21-4138) that his service-connected right 
ankle disability caused his current left foot/ankle 
disability.  The Board notes, however, that the appellant is 
a layperson without medical training and he is simply not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities.  
Therefore, his opinion is entitled to no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

As previously mentioned, the July 2002 VA examination records 
also address the relationship between the appellant's current 
left foot/ankle disability and his service-connected right 
ankle disability.  For example, the July 2002 VA examiner 
specifically concluded that there was "no direct nexus" 
between the appellant's service-connected right ankle 
disability and his current left plantar fasciitis, status 
post excision of neuroma and repaired left foot tendon.  The 
Board notes that the VA examiner's opinion was based upon a 
review of the appellant's claims file and a contemporaneous 
physical examination of the appellant.

In contrast, the appellant's private medical records dated in 
April 2003 indicate that his right ankle disability "evolved 
to a shuffling gait", which "aggravated his left foot 
condition".  

The Board additionally notes that the appellant's private 
physican conducted a contemporaneous physical examination, 
but did not mention whether he reviewed the appellant's 
service medical history.


As a result of the apparent conflicting medical opinions, the 
appellant was afforded a VA orthopedic reexamination in 
September 2003.  The September 2003 VA examiner reviewed the 
appellant's medical history, to include the private medical 
records dated in April 2003 as well as conducted a 
contemporaneous physical examination of the appellant.  The 
VA examiner ultimately concluded that it was "unlikely" 
that the appellant's current left plantar fasciitis, status 
post excision of neuroma and repaired left foot tendon was 
caused by his service-connected right ankle disability.

At this point, the probative value of these conflicting 
medical opinions as evidence upon which to accept or reject 
the claim for service connection for left foot/ankle 
disability must be determined.  The CAVC has stated that in 
evaluating the probative value of medical evidence:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri, 4 Vet. App. 467, 470-71 (1993).

As previously discussed, the July 2002 and September 2003 VA 
examiners reviewed the appellant's claims file and conducted 
a contemporaneous physical examinations the appellant.  

In contrast, the April 2003 private physician conducted a 
contemporaneous physical examination of the appellant, but he 
did not specifically indicate that he had reviewed the 
appellant's medical history in conjunction with rendering his 
opinion.  Nevertheless, the Board recognizes an obligation to 
provide adequate reasons and bases for its conclusions that 
can be supported within the record, and not to base its 
conclusions upon evidence that is absent from the record.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  

Therefore, the Board finds that the VA examiners' opinions 
are not entitled to greater probative weight than the April 
2003 private physician's opinion when such evidence is viewed 
individually.

Furthermore, when viewed in the aggregate, the probative 
value of the aforementioned medical evidence upon which to 
accept or reject the appellant's claim for service connection 
for left foot/ankle disability is clearly evident.  For 
example, the Board notes that the record contains the medical 
opinions of two VA examiners who both indicate that the 
appellant's current left foot/ankle disability did not result 
from his service-connected right ankle disability.  Neither 
examiner comments as to any relationship based on aggravation 
which is clearly provided by the law.  

In contrast, there is only one private medical opinion of 
record which indicates that the appellant's current left 
foot/ankle disability was the result of his service-connected 
right ankle disability, but specified clearly on the basis of 
aggravation.  The private examiner did not rule out a direct 
causal relationship between the variously diagnosed left foot 
disorder and the service-connected right ankle disability.  

What the record accordingly demonstrates is that there is no 
direct causal relationship shown between the service-
connected right ankle disability and the variously diagnosed 
left foot disorder, but there is a relationship on the basis 
of aggravation.  This is sufficient upon which to predicate a 
grant of entitlement to secondary service connection.  

For the foregoing reasons, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for a chronic acquired variously diagnosed left 
foot disorder as secondary to service-connected residuals of 
a right ankle fracture on the basis of aggravation.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995)..


Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disability requires a review of the 
appellant's entire medical history regarding that disability.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).


The appellant's service-connected right ankle disability is 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
5271.  The current 10 percent disability rating requires 
moderate limitation of motion of the ankle.  The maximum 20 
percent disability rating is also available where the 
evidence shows marked limitation of motion of the ankle.  
Normal range of motion of the ankle is: dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

The objective medical evidence of record with respect to the 
current severity of the appellant's service-connected right 
ankle disability includes private medical records dated in 
February 2002 and April 2003, and VA examination records 
dated in July 2002 and September 2003.  For example, the 
appellant's February 2002 private medical records indicate 
subjective complaints of right ankle pain and an objective 
finding of "Grade I anterior drawer's sign".  The 
appellant's April 2003 private medical records noted pain, 
Grade I anterior drawer's sign, and shuffling gait, right.  
The Board notes that the aforementioned private medical 
records do not contain range of motion findings for the 
appellant's right ankle.  Accordingly, a 20 percent rating 
for "marked" limitation of motion of the ankle is not 
warranted based upon the appellant's private medical records.

For historical purposes the Board notes that no degenerative 
changes were seen in the right ankle on radiographic study in 
January 1974.  The absence of degenerative changes was 
confirmed on VA x-ray study in June 2000.  

The July 2002 VA examiner noted subjective complaints of 
pain, swelling, difficulty walking and running, and frequent 
twisting of the ankle.  The examiner's objective findings 
included dorsiflexion to 10 degrees without pain, plantar 
flexion to 40 degrees without pain, and tenderness to 
palpation.  The examiner also noted that there was no 
subluxation, no need for corrective devices, no ankylosis, 
negative anterior drawer's sign, and no arthritis.  
Furthermore, the September 2003 VA examiner's findings 
included dorsiflexion of the right ankle to 10 degrees with 
pain, plantar flexion to 45 degrees with pain, tenderness to 
palpation, and monthly flare-ups.  

The September 2003 VA examiner additionally noted that there 
was no edema, effusion, or instability of the right ankle, 
and gait was normal.  As such, the objective medical evidence 
shows that appellant's range of motion for his right ankle is 
10 degrees less than normal for dorsiflexion and 0-5 degrees 
less than normal for plantar flexion.  

Therefore, the appellant has only mild to moderate limitation 
of motion of his right ankle and a 20 percent disability 
rating for "marked" limitation of motion is not warranted 
in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2003).

Although the appellant is not entitled to an increased rating 
based solely upon limitation of motion of his right ankle, 
higher ratings must also be considered under analogous rating 
codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 
5274 (2003).  

Pursuant to Diagnostic Code 5270, increased ratings of 20, 
30, and 40 percent are warranted based upon the relative 
degree of ankylosis of the ankle.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted).  As previously discussed, neither the 
appellant's private medical records nor the VA examination 
records indicate that the appellant has ankylosis of his 
right ankle.  

In fact, the VA examination records actually show that the 
appellant has only 10 degrees limitation of motion of the 
right ankle on dorsiflexion and 0-5 degrees limitation of 
motion of the right ankle on plantar flexion.  Accordingly, 
increased ratings of 20, 30, 30 or 40 percent for ankylosis 
of the ankle are not warranted in this case.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270.

The Board additionally notes that pursuant to Diagnostic 
Codes 5272, 5273, and 5274, a 20 percent disability rating is 
warranted for ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or astragalectomy.  
38 C.F.R. § 4.71a (2003).  

However, as previously discussed, the appellant's private 
medical records and VA examination records do not show 
ankylosis of any type, malunion of the os calcis or 
astragalus, or astragalectomy. Therefore, the appellant is 
not entitled to an increased rating pursuant to Diagnostic 
Codes 5272-5274.

Finally, the Board must consider whether a higher evaluation 
may be predicated on functional loss due to pain, 
incoordination, weakness, fatigability, etc.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Application the above criteria to the facts and circumstances 
of the veteran's case, the Board notes that the September 
2003 VA examiner recorded that due to his right ankle 
disability, the veteran was additionally limited by pain, 
fatigue, weakness and lack of endurance following repetitive 
ankle use.  He had acute flare-ups of pain which functionally 
impaired him and the major functional impact was that the 
veteran had to be absent from his job.

As the Board pointed out above, the veteran is in receipt of 
a 10 percent evaluation for his right ankle disability.  The 
Board finds that due to functional loss due to pain and other 
pathology, the probative and competent medical evidence of 
record supports assignment of an additional 10 percent 
evaluation for the right ankle disability thereby warranting 
the maximum 20 percent evaluation under diagnostic code 5271 
with application of the criteria pursuant to 38 C.F.R. 
§§ 4.40, 4.45.  

As the Board pointed out earlier, there is no radiographic 
confirmation of any degenerative joint process.  As the 
veteran has been granted the maximum schedular evaluation 
under diagnostic code 5271, there is no basis for additional 
increased evaluation pursuant to functional loss due to pain, 
etc.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Additional Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

In this case, the May 2003 statement of the case (SOC) shows 
that RO previously considered whether an extraschedular 
rating is appropriate for the appellant's right ankle 
disability.  Furthermore, the question of an extraschedular 
rating is a component of the appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  


The Board is also not precluded from concluding, on its own, 
that referral for extraschedular consideration is not 
warranted.  See Bagwell, 9 Vet. App. at 339 (the Board may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or reach such a conclusion on its own) (emphasis added).  

The schedular evaluation for the appellant's right ankle 
disability is not inadequate.  As fully detailed above, the 
right ankle disability is rated at the maximum evaluation of 
20 percent under the applicable diagnostic code which takes 
into consideration the veteran's occasional absence from 
work.  

It does not appear that the appellant has an "exceptional or 
unusual" disability picture; he merely satisfied the 
requirements for the 20 percent disability rating.  In other 
words, he does not have any symptoms from his right ankle 
disability that are unusual or are different from those 
contemplated by the schedular criteria. 

The Board notes that the service-connected connected right 
ankle disability has not required frequent periods of 
hospitalization, nor has it markedly interfered with 
employment.  The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed left foot disorder as secondary to 
service-connected residuals of a fracture of the right ankle 
is granted.

Entitlement to an increased evaluation of 20 percent for 
residuals of a fracture of the right ankle is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



